Citation Nr: 0202740	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury, medial menisectomy, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a right knee disorder, currently evaluated as zero percent 
(noncompensable) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied increased evaluations for each 
knee disability.

In July 2001, the veteran, accompanied by his representative, 
testified before a member of the Board.  In December 2001, 
the Board informed the veteran that the Member who conducted 
the hearing was no longer employed by the Board and indicated 
that he was entitled to another hearing.  In that same 
letter, the Board notified the veteran that if he failed to 
respond within thirty days, the Board would assume he did not 
want another hearing.  To date, the veteran has not submitted 
a reply; therefore, the Board will proceed with the 
consideration of this case.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  Residuals of a left knee injury, medial menisectomy, are 
manifested by slight disability involving complaints of 
instability and use of a knee cage, with x-ray evidence of 
degenerative arthritis and extension lag of 25 degrees.

3.  Residuals of a right knee injury are manifested by 
complaints of instability with x-ray evidence of arthritis 
involving limitation of leg extension to 5 degrees and 
swelling.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury, medial menisectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5262 (2001). 

2.  The criteria for an increased (compensable) evaluation 
for residual of injury to the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5262 (2001). 

3.  Degenerative arthritis of the left knee is 10 percent 
disabling on a separate basis according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2001); VAOPGCREC 9-98, August 14, 1998.

4.  Degenerative arthritis of the right knee is 10 percent 
disabling on a separate basis according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2001); VAOPGCREC 9-98, August 14, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in July 2001 the RO notified the veteran 
of its duty to him under the VCAA.  As the RO has considered 
and complied with the VCAA, the Board may proceed with the 
adjudication of the appeal.

Factual Background

Service connection for residuals of a left knee injury, 
medial menisectomy, and residuals of a right knee injury was 
established in a January 1980 rating decision.  A 10 percent 
evaluation was assigned for the left knee disability and a 10 
percent evaluation was assigned for the right knee 
disability.

A rating action in April 1981 increased to 20 percent the 
rating for the left knee disorder.  A rating action in 
February 1983 reduced the left knee rating to 10 percent, and 
reduced the rating for the right knee to 0 percent.  This 
action was upheld in a June 1984 Board decision.

In September 1998 the RO received the veteran's claims for 
increased evaluations of his knee disabilities.  

The veteran underwent a VA examination in December 1998.  At 
that time he complained of occasional stiffness, swelling and 
heat, a feeling of giving way or locking, fatigability, and a 
lack of endurance of both knees.  He used an elastic knee 
supporter for each knee.  He indicated that his left knee 
ached after several hours of walking, particularly over 
uneven ground.  On examination of the knees, the 
circumferential measurement was the same bilaterally.  There 
was no increased heat, swelling, or localized tenderness.  
There was full range of motion of the knee bilaterally with 
no effusion or increased heat, but the veteran did complain 
of slight local tenderness at the extreme of motion of the 
left knee.  He also complained of pain to palpation of the 
medial joint line on the left.  The right knee was noted to 
be completely normal.  Snapping was noted on knee flexion 
that appeared to be from the patellofemoral joint.  X-rays of 
the knees were unremarkable.  The diagnosis was 
patellofemoral arthritis bilaterally.

The veteran underwent a VA examination in April 2000.  At 
that time, he indicated that his knee gave out four to five 
times a week and required a brace to keep from buckling.  He 
also complained of intermittent knee pain bilaterally with 
the left being greater than the right, and a grinding and 
creaking especially when he went from a sitting to standing 
position.  His private physician repeatedly aspirated his 
knees.  On examination, there was no evidence of swelling, 
increased heat, or erythema about the knee joint bilaterally.  
A full painless range of motion was noted with crepitus on 
movement of the left knee.  A full range of motion was noted 
on the right knee without crepitus.  Lachman test and drawer 
sign were negative bilaterally.  Quad strength was 5/5 on the 
right and 4/5 on the left.  Hamstring strength was 5/5 
bilaterally.  X-rays showed slight narrowing of the medial 
joint space in the left knee.  An MRI showed blunting of the 
anterior posterior horn medial meniscus post-surgical.  The 
ligaments were intact.

A letter dated in June 2001 from the veteran's private 
physician, Robert A. Campolattaro, M.D. stated that he had 
aspirated the veteran's knee twice in 1993 and since that 
time the veteran complained that his knee pain and swelling 
worsened.  The veteran reported additional subjective 
complaints of periodic pain, transient occasional clicks and 
possible giving out of the right knee.  Clinical examination 
and x-rays showed findings consistent with an internal 
derangement of the knee along with some degenerative 
osteoarthritic changes. 

In seven statements from the veteran's coworkers dated in 
June and July 2001, they all stated that functions of the 
veteran's job that included walking, standing, and climbing 
became increasingly difficult for him due to his knees.  Most 
of them stated that they witnessed him lose stability on 
numerous occasions because his knees went out.

The veteran testified during a travel board hearing in July 
2001.  He indicated that his knee gave out suddenly without 
warning.  Additional complaints included swelling, pain, 
occasional locking, and instability with stairs and sudden 
turns.  He stated that with squatting his left knee locked 
and his right knee filled with fluid.  Since he switched to a 
desk job, he only used his brace 2-3 times a week when he 
went in the field.  He stated that he could extend the left 
knee fully, but had some pain on flexion beyond 90 degrees.

A letter from Dr. Campolattaro dated in August 2001 states 
that he examined the veteran earlier that month due to 
increased complaints of pain.  He complained of pain on 
motion, swelling, and a sense of inability about both knees.  
The veteran used a brace at all times for the left knee and 
now felt that one was needed for the right.  Examination of 
the right knee revealed that range of motion that was minus 5 
degrees of extension and greater than 100 degrees of flexion.  
There was evidence of 2+ effusion present at that time.  
Examination of the left knee revealed an extension lag of 25 
degrees.  The physician stated that the veteran's decreased 
ambulation endurance was evident in both knees with weakening 
about the periarticular musculature.  A new prescription was 
written for a left knee cage with metal stays and hinges and 
the veteran would obtain a knee brace for the right knee.   
The physician also noted the veteran's history of severe 
osteoarthritic changes to the left knee.  X-rays taken in May 
2001 of the right knee revealed evidence of joint space 
narrowing with evidence of marginal osteophytes.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2001). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Left Knee

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5262, addressing 
impairment of the tibia and fibula.  Under this Code, 
nonunion with loose motion requiring a brace warrants a 40 
percent evaluation, malunion with marked knee or ankle 
disability warrants a 30 percent evaluation, malunion with 
moderate knee or ankle disability merits a 20 percent 
evaluation, and malunion with slight knee or ankle disability 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  None of the medical evidence of record 
suggests that the veteran's knee demonstrates nonunion or 
malunion of the tibia and fibula.

Although Code 5262 provides evaluations higher than 10 
percent, the Board finds that the evidence shows that the 
manifestations of the veteran's disability are more closely 
akin to the criteria set forth in Diagnostic Code 5257, other 
impairment of the knee. See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Under this Code, recurrent 
subluxation or lateral instability of the knee demonstrating 
slight impairment warrants a 10 percent evaluation, moderate 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Lay statements provided by the veteran's coworker as well as 
complaints noted in private medical records indicate that the 
veteran has instability in his left knee.  In addition, the 
veteran's private physician, Dr. Campolattaro, prescribed a 
metal cage for the veteran's left knee.  Although the medical 
basis for prescribing the knee cage was not conveyed in the 
physician's letter, it does offer some probative value as to 
instability.  In view of the supportive device and the 
statements regarding instability, the Board finds that the 
evidence more nearly approximates a 10 percent evaluation for 
slight disability.  A higher evaluation of 20 percent is not 
warranted because there is no clinical or conclusive medical 
evidence of instability.  Results of the April 2000 VA 
examination show negative findings for the Drawer sign and 
Lachman test.  For this same reason, a higher evaluation of 
30 percent is not warranted because there is no objective 
medical evidence to suggest that the veteran's knee 
demonstrates any level of instability that is productive of 
severe disability.

Because Diagnostic Code 5257 does not evaluate a disability 
based on limitation of motion, the Court has specifically 
held that the DeLuca  factors do not to apply to the 
evaluation of a service-connected knee disability under this 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As such, an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted. 

Since the record, as shown by the evidence, does not support 
a rating greater than 10 percent for the left knee, the 
preponderance of the evidence is against the veteran' s claim 
for an increased evaluation.  When the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) 

In a July 1997 opinion, the General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating might be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  In a later opinion, the 
General Counsel noted that even if the claimant technically 
has full range of motion, but motion is inhibited by pain, 
then a compensable evaluation for arthritis under Diagnostic 
Code 5003 and section 4.59 would be available.  VAOPGCPREC 9-
98, August 14, 1998. 

Based on the foregoing opinions, the evidence tends to 
establish that the veteran also had additional disability for 
arthritis.  The veteran's physician noted severe 
osteoarthritic changes to the left knee; therefore, a 
separate evaluation based on limitation of motion may be 
considered.  Under Code 5261, limitation of extension of the 
leg, limitation to 5 degrees warrants a 0 percent evaluation, 
limitation of leg extension to 10 degrees warrants a 10 
percent evaluation, limitation of leg extension to 15 degrees 
warrants a 20 percent evaluation, limitation of leg extension 
to 20 degrees warrants a 30 percent evaluation, limitation to 
30 degrees warrants a 40 percent evaluation, and limitation 
to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  VA examinations in December 
1998 and April 2000 revealed normal range of motion of the 
left knee.  During the evaluation of the veteran's left knee 
in August 2001 by Dr. Campolattaro, an extension lag to 25 
degrees was described.  However, the doctor did not equate 
this to limitation of extension, and the veteran admitted 
during his hearing only three weeks earlier that he could 
fully extend the knee.  Based on the evidence of record, it 
is concluded that the criteria for a 10 percent rating based 
on pain on motion and X-ray evidence of degenerative joint 
disease is merited.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

In sum, arthritis of the left knee is evaluated on a separate 
basis and, based on limitation of motion, it more nearly 
approximates the criteria for a 10 percent evaluation.

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).

Right Knee

The veteran's right knee disability is currently evaluated as 
zero percent disabling under Diagnostic Code 5262, impairment 
of the tibia and fibula.  Under this Code nonunion with loose 
motion requiring a brace warrants a 40 percent evaluation, 
malunion with marked knee or ankle disability warrants a 30 
percent evaluation, malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, and malunion 
with slight knee or ankle disability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.   In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Although Code 5262 provides for higher (compensable) 
evaluations, the Board finds that the evidence shows that the 
manifestations of the veteran's disability are more closely 
akin to the criteria set forth in Diagnostic Code 5257, other 
impairment of the knee.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  Under this Code, recurrent 
subluxation or lateral instability of the knee demonstrating 
slight impairment warrants a 10 percent evaluation, moderate 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Although statements from the veteran's coworkers suggest some 
knee instability, there is no objective medical evidence to 
support it.  Unlike with the left knee, the veteran's 
physician did not prescribe a brace or any other supportive 
device for the right knee.  Dr. Campolattaro did state in his 
August 2001 statement that the veteran would get a brace for 
the right knee, however, he indicated that this was the 
veteran's suggestion rather than his own.  In addition, the 
results of the Drawer sign and Lachman test conducted during 
the April 2000 VA examination were negative.  For these 
reasons, there is insufficient objective medical evidence of 
instability that would warrant a compensable evaluation.

Because Diagnostic Code 5257 does not evaluate a disability 
based on limitation of motion, the Court has specifically 
held that the DeLuca  factors do not to apply to the 
evaluation of a service-connected knee disability under this 
diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As such, compensable evaluation under Diagnostic 
Code 5257 is not warranted.

Since the record, as shown by the evidence, does not support 
a compensable evaluation for the right knee, the 
preponderance of the evidence is against the veteran' s claim 
for an increased evaluation.  When the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) 

As previously noted, evidence of arthritis may be evaluated 
on a separate basis.  With regard to the right knee, x-ray 
evidence showed joint space narrowing in May 2001.  Dr. 
Campolattaro's August 2001 examination revealed limitation of 
right leg extension to 5 degrees and flexion greater than 100 
degrees.  Under Diagnostic Code 5260, limitation of flexion, 
the criteria for a noncompensable evaluation have not been 
met because the veteran's knee demonstrates flexion greater 
than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension, 
limitation to 5 degrees warrants a zero (noncompensable) 
evaluation and limitation to 10 degrees warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
recent findings show that limitation of motion of the right 
knee warrants a zero (noncompensable) evaluation.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The most recent 
evidence shows swelling of the right knee, which is 
sufficient to warrant a 10 percent evaluation.

The Board notes that Dr. Campolattaro's August 2001 letter 
states the veteran right knee had swelling, decreased 
endurance, and weakness.  Although these additional factors 
were objectively noted by the veteran's physician, there is 
no indication of how much additional functional impairment 
there is due to these factors; therefore, an additional 10 
percent is not warranted under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as mandated by DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In sum, arthritis of the right knee is evaluated on a 
separate basis and, based on limitation of motion and 
swelling, it more nearly approximates the criteria for a 10 
percent evaluation.

In evaluating this claim, we have determined that the case 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).


ORDER

An increased evaluation for residuals of a left knee injury, 
medial menisectomy is denied.

A compensable evaluation for residuals of a right knee 
disorder is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits. 

A separate 10 percent evaluation for arthritis of the right 
knee is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

